Title: John Adams to Abigail Adams, 18 February 1777
From: Adams, John
To: Adams, Abigail


     
      Baltimore Feb. 18. 1777
     
     I shall inclose with this a Newspaper or two.
     I am as yet in tollerable Health. My Eyes are somewhat troublesome. I believe I must assume the Appearance of Wisdom, Age and Gravity and put on Spectacles to walk in, about the Streets.
     I hear nothing from you, nor from any Part of New England, but I am endeavouring to devise some better Regulations of the Post Office, so that I hope that Channell of Communication will be opened.
     We are told that the Air of Baltimore is unhealthy, and I confess I should dread it, if I were to stay here long. But We shall soon remove.
     You may write now by the Post. I am very anxious to hear from you, and to know the State of public Affairs, in your Part of the World.
     I have written by Mr. Hall a Resignation of an Office. I suppose it will make a Noise. But I hope not much. I cant help it. But should be glad to hear from you, how it is received. I hope they will fill it up soon, that the Talk may be soon over.
     I could not be, at the same Time in Maryland and Massachusetts Bay, which was Reason enough for the Measure, if I had no other, but I have many more, and much stronger.
     I have not Health enough, and never shall have to discharge such a Trust. I can but just keep myself alive, and in tollerable Spirits when I am master of my own Time and Course of Life. But this is not all.
     I am not formal and ceremonious enough for such a stiff Situation.—But you know I have many Reasons more.
    